

117 HR 811 IH: To require all individuals in the executive branch to comply with Executive orders imposing mandates on the people of the United States.
U.S. House of Representatives
2021-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 811IN THE HOUSE OF REPRESENTATIVESFebruary 4, 2021Mr. Gohmert (for himself and Mr. Weber of Texas) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo require all individuals in the executive branch to comply with Executive orders imposing mandates on the people of the United States. 
1.Executive branch compliance with executive order public mandates 
(a)In generalThe President, Vice President, and all officers and employees in the executive branch of the Federal Government shall comply with each Executive order that imposes a mandate on the people of the United States. (b)Uniformed services excludedSubsection (a) shall not apply with respect to members of the uniformed services.  
